DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures are labeled as Fig. 13 and Fig. 13A, which should have been Fig. 13A and Fig. 13B. Please see MPEP 608.02(V).  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“thermally insulative washer 74”, “thermally insulative pad 75” and “thermally insulative bushing 76” are not found in the drawing.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “72” has been used to designate both “heat transfer plate” and “threaded tube”. 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“thermally insulative material disposed between the modem and the base” in claims 3 and 16
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[00054] recites “antenna elements 31, 32”. This appears to be an error.  

[00060] recites “…a mounting surface 65 for some…”, which appears to be an error. 
[00061] recites “thermally insulative pad 75… thermally insulative washer 74… thermally insulative bushing 76”, but these reference numbers cannot be found in the drawing.
[00061] recites “threaded tube 72”, but reference 72 already designated to “heat transfer plate”.
[00065] and [00066] have duplicate contents.
Claim 7 recites “cable assembly”, but it is not explicitly mentioned in the specification.
Claims 3 and 16 recites “thermally insulative material disposed between the modem and the base”, but these limitation is neither supported in the original specification nor in the drawing.
Appropriate correction is required.

Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  
Claims 6 and 18 recite “the group consisting of…”, which should have been “a group consisting of…” instead.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cable assembly is adapted to fasten the antenna assembly to the vehicle“ in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Claims 4, 5 and 11 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 15, 17 and 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	*Note that claim 15 is currently depending on claim 1 instead of claim 12.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,165,132. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,165,132 has narrower scope and discloses everything in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 invoked 112(f) by reciting “the cable assembly is adapted to fasten the antenna assembly to the vehicle” (see claim interpretation above). However, the original specification does not explicitly describe “the cable assembly”. Thus, claim 7 lacks written description. 
Claims 3 and 16 recites “a thermally insulative material disposed between the modem and the base”. However, this limitation is not found in the original specification and the drawing. Thus, claims 3 and 16 lack written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second heat transfer plate".  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume the limitation is “the first heat transfer plate” instead.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 2009/0231186).
Regarding claim 1, Barak discloses a heat dissipation system for an antenna assembly for a vehicle (Figs. 1-4), the antenna assembly having a modem (100, Figs. 3, 4) that generates heat during operation (modem inherently generate heat when operated), the heat dissipation system comprising: a base (60+44, Figs. 1, 2) comprising a body (body of 60) and a heat sink (heat sink with fins shown in Fig. 2; [0032]), the heat sink comprising a plurality of heat dissipation elements (plurality of fins as shown in Fig. 2) and the body defining a recess (recess at center of 60) forming a component mounting surface (mounting surface of 44, Figs. 1, 2); and a first heat transfer plate (same as 48, Figs. 1, 2) in thermal contact with the modem (direct or indirect thermal contact, note there are plurality of 48, also see location of modem 100 in relation to 72 in Figs. 2-4); wherein the modem is disposed within the recess on the component mounting surface (since circuit board 24 is within the recess, 100 is also within the recess); wherein the first heat transfer plate is in thermal contact with a first area of the heat sink (48 thermally contact with an area of 60).
	Regarding claim 2 as best understood, Barak discloses the heat dissipation system according to Claim 1, and Barak further discloses a thermally conductive material (similar to the thermal material shown between 72 and 48 in Fig. 2) disposed between the modem and the first heat transfer plate.
Regarding claim 3, Barak discloses the heat dissipation system according to Claim 1, and Barak further discloses a thermally insulative material disposed between the modem and the base (air, a good thermally insulative material, is between inner side of the base 60 and the modem 100, refer to Figs. 2-4).
	Regarding claim 12, Barak discloses a heat dissipating antenna assembly for a vehicle (Figs. 1-4) comprising: a base (60+44, Figs. 1, 2) comprising a body (body of 60) and a heat sink (heat sink with fins shown in Fig. 2; [0032]), the heat sink comprising a plurality of heat dissipation elements (plurality of fins as shown in Fig. 2) and the body defining a recess (recess at center of 60) forming a component mounting surface (mounting surface of 44, Figs. 1, 2); a modem (100, Figs. 3, 4) disposed within the recess; an antenna board (same as 24, Figs. 2-4) disposed within the base and comprising a plurality of antenna elements (28, Figs. 2-4); a first heat transfer plate (same as 48, Figs. 1, 2) in thermal contact with a first area of the heat sink and the modem (direct or indirect thermal contact, note there are plurality of 48, also see location of modem 100 in relation to 72 in Figs. 2-4).
	Regarding claim 18, Barak discloses the heat dissipating antenna assembly according to Claim 12, and Barak further discloses wherein each of the plurality of heat dissipation elements is selected from a group consisting of a fin and a pin (plurality of fins shown in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barak.
Regarding claim 10, Barak teaches the heat dissipation system according to Claim 1. Barak does not explicitly teach wherein the base has a width ranging from 2.5 inches to 5.5 inches, and a length ranging from 6.0 inches to 8.0 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base has a width ranging from 2.5 inches to 5.5 inches, and a length ranging from 6.0 inches to 8.0 inches in Barak, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, finding the optimal dimension of the base in order to be big enough to have antenna and network devices and also small enough so as not to interfere with the aerodynamic of the vehicle can be found through routine experimentation to one of ordinary skill in the art.
Regarding claim 19, Barak teaches the heat dissipation system according to Claim 12. Barak does not explicitly teach wherein the base has a width ranging from 2.5 inches to 5.5 inches, and a length ranging from 6.0 inches to 8.0 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the base has a width ranging from 2.5 inches to 5.5 inches, and a length ranging from 6.0 inches to 8.0 inches in Barak, since it has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, finding the optimal dimension of the base in order to be big enough to have antenna and network devices and also small enough so as not to interfere with the aerodynamic of the vehicle can be found through routine experimentation to one of ordinary skill in the art.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barak, and further in view of Kaneko (US 9,225,055).
	Regarding claim 13, Barak teaches the heat dissipating antenna assembly according to Claim 12. Barak does not teach a thermal insulation pad attached to a bottom surface of the base. However, Kaneko teaches a thermal insulation pad (same as 20, Fig. 5) attached to a bottom surface of a base (same as bottom of 21, Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thermal insulation pad attached to a bottom surface of the base in Barak, as taught by Kaneko, in order to prevent heat from outside environment, i.e. hood of a vehicle, from thermally contacting components inside an antenna assembly. 
	Regarding claim 14, Barak in view of Kaneko teaches the heat dissipating antenna assembly according to Claim 13, and Barak further teaches a thermally conductive material (similar to the thermal material shown between 72 and 48 in Fig. 2) disposed between the modem and the first heat transfer plate.



Allowable Subject Matter
Claims 4-9 and 11 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Re claims 4-9 and 11, prior arts do not teach or suggest the combination of the heat dissipation system according to claim 4, in particular, an amplifier disposed within the recess and a second heat transfer plate in thermal contact with a second area of the heat sink and the amplifier.

Claims 15, 17 and 20 would be allowable if rewritten to overcome the rejection(s) under double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Re claims 15, 17 and 20, prior arts do not teach or suggest the combination of the heat dissipation system according to claim 15, in particular, an amplifier disposed within the recess and a second heat transfer plate in thermal contact with a second area of the heat sink and the amplifier.

Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841